Citation Nr: 0127494	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  01-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the 10 percent evaluation assigned for 
post-operative residuals of a left knee injury.

2.  The propriety of the noncompensable evaluation assigned 
for post-operative residuals of a deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from April 1995 to June 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2000, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) awarded the veteran 
entitlement to service connection for post-operative 
residuals of a left knee injury, assigning a 10 percent 
evaluation, and awarded service connection for post-operative 
residuals of a deviated nasal septum, assigning a 
noncompensable evaluation.  The veteran subsequently 
perfected an appeal of that decision objecting to the 
assigned ratings.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's left knee disability is manifested by no 
gross instability of the left knee, recent range of motion 
from zero to 130 degrees, no effusion, no swelling, 
complaints of pain on prolonged use, tenderness to palpation, 
with flare-ups every 2-3 months lasting several hours.

3.  The veteran's deviated nasal septum is manifested by 
clear nasal passages.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
post-operative residuals of a left knee injury are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.59, 
4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for a compensable evaluation for post-
operative residuals of a deviated nasal septum are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claims were pending, 38 U.S.C.A. § 5100 
et seq. was amended, effective for all pending claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to be codified at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001).  As a result of the amendments, 
the well-groundedness requirement was eliminated, and the VA 
is obligated to assist all claimants in the development of 
their claims, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified and more specifically defined the 
duty to assist itself.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran.  Additionally, he has been provided with two 
recent VA medical examinations addressing the severity of his 
left knee and deviated nasal septum, including functional 
impairment.  Further, notice of the information required to 
substantiate his claims has been presented in the Statements 
of the Case provided to both the veteran and his 
representative.  These documents also outlined the evidence 
considered in determining the veteran's claims, putting him 
on notice of what evidence was of record.  Finally, in a 
November 2001 letter the veteran was notified of his right to 
submit additional evidence to support his claim within 90 
days of the letter.  Accordingly, no further assistance is 
necessary to comply with the requirements of the new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claims.  
Consequently, a remand back to the RO for compliance with the 
new legislation is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The veteran was originally awarded service connection for his 
left knee disability and his deviated nasal septum in a July 
2000 RO decision, from which he perfected an appeal.  In this 
decision he was awarded a 10 percent evaluation for his left 
knee disability from June 23, 2000, and a noncompensable 
evaluation for his deviated nasal septum from the same date.  
According to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court"), because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original award of service 
connection, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for his disabilities.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2001); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. § 4.40, 4.45, 4.59 (2001) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2001).  

1.  Left knee disability.

The veteran contends that his left knee disability is 
sufficiently severe to warrant a rating greater than 10 
percent.  He specifically asserts that he has pain on 
prolonged standing, climbing stairs, and cannot run.  He also 
states that he has flare-ups every 2-3 months, episodes of 
pain lasting several hours each day, and that his knee has 
given way 3 times in the last six months.

The veteran's accredited representative asserts that the most 
recent VA examination, conducted in June 2001 is inadequate 
because the examiner did not have x-rays available for 
review.  However, the Board finds that x-rays from the March 
2000 evaluation are of record, and that the June 2001 
examination adequately addressed the criteria for evaluating 
knee disabilities.  Consequently, another examination is not 
required.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2001) (Schedule), the RO ascertained the severity of 
the veteran's post-operative residuals of a left knee injury 
by application of the criteria set forth in Diagnostic Code 
5257.  Under this provision, an impairment of the knee is 
evaluated based on recurrent subluxation or lateral 
instability with a slight impairment warranting a 10 percent 
evaluation, a moderate impairment warranting a 20 percent 
evaluation, and a severe impairment warranting a 30 percent 
evaluation.  

In addition to Diagnostic Code 5257, other potentially 
applicable provisions are Diagnostic Codes 5260 and 5261, 
governing limitation of motion of the knee and leg.  Pursuant 
to 5260, limitation of flexion to 60 degrees is 
noncompensable; limitation of flexion to 45 degrees is 10 
percent disabling; limitation of flexion to 30 degrees is 20 
percent disabling; and limitation of flexion to 15 degrees is 
30 percent disabling.  Under Diagnostic Code 5261, limitation 
of extension to 5 degrees is noncompensable; limitation of 
extension to 10 degrees is 10 percent disabling; limitation 
of extension to 15 degrees is 20 percent disabling; 
limitation of extension to 20 degrees is 30 percent 
disabling; limitation of extension to 30 degrees is 40 
percent disabling; and limitation of extension to 45 degrees 
is 50 percent disabling.  

The medical evidence of record includes VA examinations in 
March 2000 and June 2001, as well as the report of outpatient 
treatment from February 2001.  The March 2000 examination was 
a pre-discharge examination.  At this time, the veteran 
reported pain of 6 or 7 out of 10 approximately 4 to 5 times 
a week with squatting, climbing stairs, and running.  On 
examination, his posture and gait were normal, and the range 
of motion in the left knee was zero to 125 degrees with pain 
at 90 degrees.  The left knee was tender to palpation and he 
had pain on McMurray's testing bilaterally.  His deep tendon 
reflexes were 2+ bilaterally.  X-rays of the knee showed 
evidence of the veteran's surgical repair of his anterior 
cruciate ligament, and two small radiopaque spots in the 
joint, which may or may not be symptomatic.  He was diagnosed 
with "residue, post-operative, left knee with decreased 
range of motion."

In February 2001 the veteran was treated on an outpatient 
basis.  He complained of knee pain bilaterally, increased 
with walking.  He had no joint swelling, no muscle pain, no 
weakness or numbness of the extremities, no edema, and no 
tenderness of the knees.  He had some crepitation of the left 
knee and a scar.  He was diagnosed with arthralgia of the 
knees and was advised to lose weight.

In June 2001 the veteran underwent another VA examination, at 
this time he reported knee pain with prolonged standing, and 
that the knee had given way three times in the past six 
months.  He also stated that he could no longer run on the 
knee, and that he had episodes of pain lasting several hours 
each day with flare-ups periodically, about every 2 to 3 
months.  He was working for UPS lifting packages and checking 
transportation orders, as well as working in a hotel standing 
up a lot.  His examination showed full extension of the left 
knee from zero to 130 degrees, a well-healed scar, no 
effusion, and no gross instability of the medial meniscus or 
anterior cruciate ligament on valgus stress and anterior 
drawer test.  The examiner concluded that the veteran had 
mild to moderate functional disability of the left knee, and 
specifically noted that consideration of flare-ups, baseline 
range of motion, limitations of motion, the effect of 
repeated use of the joint, and functional impairment had been 
considered.  X-rays were unavailable for review.

Given the evidence of record, a compensable evaluation under 
either Diagnostic Code 5257 or Diagnostic Codes 5260 or 5261 
is not appropriate.  Specifically, there is no competent 
evidence of instability or subluxation of the left knee, and 
the ranges of motion noted do not meet the criteria for a 
compensable rating, that is, flexion is not limited to 45 
degrees and extension is not limited to 10 degrees.  
Additionally, there is no x-ray evidence of arthritis of the 
left knee, and additional compensation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 or 5010 (governing 
compensation for degenerative and traumatic arthritis of the 
joints) is not warranted.  

With regard to compensation for functional impairment due to 
painful motion, the Board notes that the veteran is already 
receiving a 10 percent evaluation for his noted tenderness 
and pain on motion.  Further, the June 2001 examiner found 
his left knee disability to be consistent with a mild to 
moderate functional disability, which the Board determines is 
adequately compensated by the 10 percent evaluation currently 
assigned.  Accordingly, the veteran's claim of entitlement to 
a rating greater than 10 percent for his left knee disability 
is denied.  Reviewing the evidence, the Board finds that the 
severity of the veteran's left knee disability has been 
constant since his discharge, and staged ratings are not 
applicable.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

2.  Deviated nasal septum.

The veteran asserts that his deviated nasal septum warrants a 
compensable evaluation.  Specifically, he contends that he 
has difficulty breathing through his nose when exercising 
strongly or during other situations which require greater 
oxygen demands.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.97 (2001) (Schedule), the RO ascertained the severity of 
the veteran's post-operative residuals of a deviated septum 
by application of the criteria set forth in Diagnostic Code 
6502.  This provision provides a 10 percent evaluation for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  

A report of a March 2001 VA examination notes that the 
veteran had left nostril deviation, with no mention of 
obstruction.  In a February 2001 outpatient treatment report, 
the veteran had obstruction in his nose, no discharge, no 
epistaxis and no sinusitis.  He was diagnosed with allergic 
rhinitis.  In June 2001 the veteran underwent another VA 
examination, at this time the examiner noted his mucosa 
appeared normal and that his nasal passages were clear.  

Given the medical evidence of record, there is no basis for a 
finding that the veteran's deviated septum causes a 50 
percent obstruction of both nasal passages or complete 
blockage of one passage.  The February 2001 obstruction noted 
appears to have been temporary, since it was not present in 
June 2001.  Consequently, a compensable rating for his 
deviated nasal septum is not warranted.  Given the absence of 
evidence of a compensable evaluation, staged ratings are not 
appropriate.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation greater than 10 percent for post-operative 
residuals of a left knee injury is denied.

An evaluation greater than 10 percent for post-operative 
residuals of a deviated nasal septum is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

